Citation Nr: 0944035	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from February 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania. The case has since been 
transferred to the Buffalo, New York VARO.  The Board 
previously remanded this case in June 2009.

While the Veteran initially requested an RO hearing in 
conjunction with this claim, he, through his representative, 
withdrew this request in October 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the June 2009 remand, the Board requested a VA examination 
in conjunction with the Veteran's claim.  This requested 
development has, in fact, been accomplished in accordance 
with the Board's request.

During the July 2009 VA examination, however, the Veteran 
described additional medical treatment for his service-
connected low back and lower extremity radiculopathy 
disabilities.  First, he noted having back surgery in 2005.  
Second, he reported that he was scheduled for a myelogram on 
July 20, 2009 "because of the extreme continued pain and 
radiculopathy."  There is no indication that the AMC made 
follow-up efforts to obtain corresponding medical records 
prior to recertification of this case to the Board, however.

VA has a duty to obtain records of relevant medical treatment 
of the Veteran.  38 C.F.R. § 3.159(c).  Reports of recent 
treatment, particularly of the scheduled July 2009 myelogram, 
certainly could include information that would be pertinent 
to the criteria for entitlement to automobile and adaptive 
equipment.  As such, efforts must be made to obtain records 
of the Veteran's reported and recent medical treatment prior 
to a Board adjudication of this case.

The Board regrets the need for additional development in this 
case, but such development is required under VA regulations.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  After securing any necessary release 
forms, with full address information, 
efforts should be made to obtain all 
records of recent medical treatment of 
the Veteran, including his 2005 back 
surgery and his July 20, 2009 myelogram.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, as well as any additional 
development deemed necessary in light of 
newly obtained evidence, the Veteran's 
claim should be readjudicated.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

